               Case 21-13797-PDR          Doc 11     Filed 04/21/21     Page 1 of 13




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION
                                  www.flsb.uscourts.gov

In re:                                                        Chapter 11

LIBERTY POWER HOLDINGS, LLC,                                  Case No. 21-13797-PDR

            Debtor.
___________________________________/
     DEBTOR’S EMERGENCY MOTION TO COMPEL (I) TURNOVER OF
ALL BOOKS, RECORDS, SYSTEMS AND PROCESSES RELATED TO THE DEBTOR
  AND ITS OPERATIONS IN THE POSSESSION AND CONTROL OF LIBERTY
       POWER CORP, LLC, (II) ACCESS TO CORPORATE PREMISES
                   AND (III) FOR RELATED RELIEF

               (Emergency Hearing Requested on Thursday, April 22, 2021)

                                Statement of Exigent Circumstances

         The Debtor requests emergency consideration of this Motion seeking to compel
         turnover of all books, records, systems and processes of the Debtor in the
         possession and control of Liberty Power Corp, LLC, the Debtor’s parent company
         (the “ParentCo”), and for ParentCo to provide immediate access to the Debtor’s
         corporate premises in order to enable the Debtor to continue its operations and
         preserve and protect the going concern value of the Debtor. Pursuant to Local
         Rule 9075-1(B), the Debtor has made a bona fide effort to resolve the issues raised
         in this Motion prior to the Petition Date, but ParentCo refused to agree to the
         Debtor’s requests. As a result, the Debtor was required to file this Chapter 11 case
         and seek the relief herein. The Debtor requests that this matter be scheduled on an
         emergency basis for hearing on Thursday April 22, 2021.

         LIBERTY POWER HOLDINGS, LLC (the “Debtor” or “Holdings”), by and through

its proposed undersigned counsel, and pursuant to 11 U.S.C. §§ 105, 541 and 542, and other

applicable law, files this Debtor’s Emergency Motion to Compel (I) Turnover Of the Debtor’s

Books, Records, Systems and Processes In the Possession of Liberty Power Corp., LLC, (II)

Access to Corporate Premises, and (III) For Related Relief (the “Motion”) and respectfully

requests entry of an order of the Court (i) compelling Liberty Power Corp, LLC, the Debtor’s

parent company (“ParentCo”) and all principals of and persons in control of ParentCo to
              Case 21-13797-PDR          Doc 11       Filed 04/21/21   Page 2 of 13




immediately turnover all books, records, systems and processes of and related to the operation of

the Debtor’s business (the “Books and Records”), (ii) compelling ParentCo to provide the Debtor,

through its Chief Restructuring Officer (“CRO”), Mr. Bob Butler and Berkeley Research Group,

LLC (“BRG”), immediate access to the corporate premises under the control of ParentCo at which

the Debtor’s operations are conducted, (iii) compelling ParentCo to cooperate and comply with

any and all other requests of the Debtor (through the CRO) for documents and information

necessary for the Debtor to continue its operations and comply with its obligations under the

Bankruptcy Code, and (iv) compelling ParentCo and all principals of and persons in control of

ParentCo to comply with the automatic stay under section 362(a) of the Bankruptcy Code,

including preventing ParentCo and its principals from taking any action against property of the

Debtor’s estate. In support thereof, the Debtor states as follows:

                                PRELIMINARY STATEMENT

       As discussed below, for several years through Sunday evening, April 18, 2021, ParentCo

provided a fulsome array of management and operating services to the Debtor on a 24/7 basis

pursuant to the terms of a certain Management Agreement (defined below). Pursuant to the

Management Agreement, the Debtor relied almost exclusively on ParentCo to be able to conduct

its business, manage its customers’ accounts, deal with regulatory matters and perform several

other critical business functions and operations on a daily basis. In order to provide those critical

services to the Debtor, ParentCo employed in excess of 80 employees.

       After an event of default was issued by the Debtor’s senior secured creditor, Boston Energy

Trading and Marketing LLC (“BETM”), BETM exercised certain rights and remedies in order to

reconstitute the board of managers of the Debtor as of April 15, 2021. On Friday evening, April

16, 2021, the newly reconstituted board of managers of the Debtor appointed Bob Butler as the



                                                  2
              Case 21-13797-PDR         Doc 11       Filed 04/21/21   Page 3 of 13




Debtor’s CRO. Over the weekend of April 16th and 17th, Mr. Butler took immediate steps to assess

the situation and the status of the Debtor’s operations with the intent of communicating with

ParentCo first thing Monday morning to coordinate the continued provision of management

services. Mr. Butler also engaged in discussions with BETM to confirm BETM’s agreement and

willingness to provide funding to ParentCo to continue providing services to the Debtor under and

through the Management Agreement.

       Unfortunately, instead of working cooperatively with the Debtor and Mr. Butler, on Sunday

evening, April 18, 2021, ParentCo, under the direction of its Chief Executive Officer, David

Hernandez and its President, Derik Viner, took precipitous action against the interests of the

Debtor to terminate all of ParentCo’s approximately 80+ employees effective immediately,

thereby ceasing the orderly operation of the Debtor’s business, causing severe and unrepairable

harm to the value of the Debtor. ParentCo took this action notwithstanding the commitment that

had been made by BETM to ParentCo on Friday April16, 2021 to fund ParentCo’s payroll for the

next two (2) week period through April 30, 2021 in order to facilitate a transition to the CRO. Mr.

Hernandez is also a member of the board of managers of the Debtor,

       Since being advised of the termination of ParentCo’s employees on Monday morning,

April 19, 2021, the Debtor, through the CRO, has attempted to resolve the issues with ParentCo

without success.   Moreover, the ParentCo has refused to cooperate with and has imposed

unacceptable conditions in regards to the Debtor‘s requests for turnover of the Debtors’ Books and

Records and access to the corporate premises at which the Debtor’s operations were conducted.

Each day that passes during which the Debtor does not have access to its Books and Records or

corporate premises, the going concern value of the Debtor’s business is seriously and irreparably

harmed. Given the drastic measures taken by ParentCo in terminating all of the employees and its



                                                 3
              Case 21-13797-PDR          Doc 11       Filed 04/21/21   Page 4 of 13




failure to cooperate with the Debtor, good cause exists for the entry of an Order compelling

turnover of the Debtor’s Books and Records and granting the Debtor, through the CRO and BRG,

immediate access to the corporate premises and the unimpaired ability to resurrect the Debtor’s

business.

I.     JURISDICTION

       1.      This Court has jurisdiction 28 U.S.C. §1334(b). This is a core proceeding pursuant

to 28 U.S.C. §§ 157(b)(2)(A), (E ), and (O).

       2.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       3.      The statutory predicates for the relief requested herein are Bankruptcy Code

Sections 105(a), 541(a), and 542(a).

II.    BACKGROUND

       4.      On April 20, 2021 (the “Petition Date”), the Debtor filed a voluntary petition in this

Court for relief under the Bankruptcy Code. Since that time, the Debtor has operated as a debtor-

in-possession pursuant to Sections 1107 and 1108 of the Bankruptcy Code.

       5.      As of the date hereof, no creditors’ committee has been appointed in this case. In

addition, no trustee or examiner has been appointed.

       6.      For a detailed description of the Debtor and its operations, the Debtor respectfully

refers the Court and parties in interest to the Declaration of Bob Butler, Chief Restructuring

Officer, in Support of the Chapter 11 Petition and First Day Motions (the “First Day Declaration”)

filed contemporaneously herewith.

III.   BUSINESS STRUCTURE, OPERATIONS AND SECURED DEBT

       7.      The Debtor is a wholly-owned subsidiary of Liberty Power Super Holdings, LLC,

which in turn is a wholly owned subsidiary of ParentCo. The Debtor in turn owns and holds 100%



                                                  4
              Case 21-13797-PDR         Doc 11       Filed 04/21/21   Page 5 of 13




of the outstanding membership interests in each of three subsidiaries, namely LPT, LLC, a

Delaware limited liability company (authorized to do business in Texas as LPT SP, LLC) (“LPT”),

Liberty Power Maryland LLC, a Delaware limited liability company (“LPMD”) and Liberty Power

District of Columbia LLC, a Delaware limited liability company (“LPDC”).

       8.      The Debtor was founded in 2001 by David Hernandez, CEO (“Hernandez”) and

Alberto Daire, President (“Daire”). On or about September 15, 2020, ParentCo appointed Derik

Viner (“Viner”) as President of Holdings.

       9.      The Debtor is a retail energy provider (an “REP”) that is active in competitive

electricity markets in over a dozen jurisdictions operating in five organized markets. In general,

the Debtor sells electricity to residential, commercial and industrial customers, wherein it

competes in price and terms with other REPs and the public utility in a given market area.

Specifically, Holdings and its subsidiaries are certified and licensed to provide retail electric

service by the Public Utilities Commissions or Public Service Commissions in each of California,

Connecticut, District of Columbia, Delaware, Illinois, Maine, Maryland, Massachusetts,

Michigan, New Jersey, New York, Ohio, Pennsylvania, Rhode Island, Texas and Virginia. The

Debtor currently services hundreds of thousands of customer accounts in 14 states.

       10.     ParentCo provides all management and operating services seven (7) days a week to

the Debtor pursuant to the terms of that certain Management Services Agreement, dated as of

August 8, 2006, as amended by First Amendment to Management Services Agreement, dated

January 27, 2009, and as further amended by the Amended and Restated Management Services

Agreement, dated January 27, 2014, and by the Second Amended and Restated Management

Services Agreement dated as of July 6, 2020 (the “Management Agreement”). As such, the Debtor

relied on ParentCo to be able to conduct its business, manage customers’ accounts, deal with



                                                 5
              Case 21-13797-PDR          Doc 11       Filed 04/21/21   Page 6 of 13




regulatory matters and perform other critical business operations on a daily basis. ParentCo

employed in excess of 80 employees in order to provide these management services to the Debtor.

Pursuant to the Management Agreement, the Debtor provides funding to ParentCo on a weekly

basis in order to cover the actual expenses incurred by ParentCo in providing the Management

Services.

       11.     In July 2020, the Debtor completed a restructuring of its capital structure and

transitioned its wholesale energy supply arrangement from Shell Energy North America (US), L.P

(“Shell Energy”) to BETM. In that transaction, Shell agreed to take a third-tier note in lieu of

outstanding debt that the Debtor owed to Shell at that time in the amount of $63,492,663 (the

“Shell Loan”). In addition, Hernandez and Mr. Martin Halpern provided the Debtor with a $10

million second-tier mezzanine loan (the “Mezzanine Loan”).

       12.     On February 14 and 15th, 2021, winter storm Uri hit North America and in particular

the state of Texas hard. As a result of this winter storm and a concurrent cold wave, power grids—

which were unable to sustain the higher-than-normal energy and heating demand from residential

and business customers—failed across the Texas. At the peak of the outages, at least 4.5 million

Texas residents were left without electricity. Primarily because of this storm event, the Debtor

became unable to pay its debts when due and had liabilities in excess of its assets.

       13.     On March 26, 2021, BETM provided the Debtor with a Notice of Potential Event

of Default for Failure to Pay (the “Potential Event of Default Notice”). In the Potential Event of

Default Notice, BETM advised the Debtor that BETM’s invoice dated February 22, 2021 (the

“February Invoice”) in the amount of $85,908,252.15 had not been paid in full and that the Debtor

continued to owe BETM $81,284,305 (the “Unpaid Amount”). BETM notified the Debtor that its

failure to pay to BETM the Unpaid Amount by March 31, 2021 would constitute an Event of



                                                  6
              Case 21-13797-PDR           Doc 11       Filed 04/21/21   Page 7 of 13




Default under the Supply and Services Agreement between BETM and the Debtor, among others.

The Debtor failed to pay the Unpaid Amount. On March 31, 2021, BETM provided the Debtor

with a Notice of Event of Default.

       14.     Following a protracted set of negotiations in which BETM and the Debtor were

unable to agree on the terms of a forbearance, BETM terminated the supply facility by notice to

the Debtor on Monday, April 12, 2021. Even though BETM terminated its obligations to the

Debtor under its various transaction documents, BETM did not and has not withdrawn its credit

support to the Debtor, which credit support is critical to the continued operations of the Debtor.

Specifically, the continued credit support provided by BETM has allowed the Debtor to continue

its retail operations to date despite the pendency of the default.

       15.     In connection with the foregoing, BETM exercised certain of its rights and remedies

under its documents and, among other things, reconstituted the Debtor’s board of managers.

Thereafter, on April 16, 2021, the newly constituted board of managers held a meeting and engaged

Mr. Butler as CRO to provide certain financial advisory and restructuring services to the Debtor.

       16.     Thereafter, on Sunday evening April 18, 2021, ParentCo, under the direction of

Messrs. Viner and Hernandez, took precipitous action to terminate all of ParentCo’s approximately

80+ employees effective immediately, thereby ceasing the orderly operation of the Debtor’s

business causing severe and irreparable harm to the value of the Debtor . ParentCo’s action was

taken notwithstanding the commitment made by BETM to fund ParentCo’ s payroll for the next

two (2) week period through April 30, 2021.

       17.     The termination of ParentCo’s employees was communicated to counsel to the

Debtor in the morning of April 19, 2021 via email. No attempt was made to discuss such

termination of employees with the CRO or counsel prior to taking this serious and damaging



                                                   7
              Case 21-13797-PDR          Doc 11       Filed 04/21/21   Page 8 of 13




action. News of the employee termination was immediately leaked and disseminated to various

media sources, causing more harm to the Debtor.

       18.     Immediately upon learning of the termination, attempts were made by the CRO to

negotiate a solution that would include immediately rehiring the employees and granting the CRO

access to the Debtor’s books, records, systems and processes that were in the possession and

control of ParentCo.     ParentCo refused to cooperate with the CRO’s request for access.

Additionally, demand was made on ParentCo, its management, owners, professionals and

employees to preserve any and all books and records in their possession, custody or control

involving or related in any way to the Debtor, including without limitation all financial records

(and related servers) and all emails (and related servers). To date, no response nor access has been

provided to the Debtor or access to the corporate premises.

       19.     Faced with the lack of management services from ParentCo due to the termination

of all of its employees and a refusal by ParentCo to provide access to the Debtor’s books, records,

systems and processes, the Debtor was forced to file the within Chapter 11 proceedings to preserve

and protect the going concern value of the Debtor for the benefit of all of its stakeholders.

IV.    RELIEF REQUESTED

       20.     The Debtor requests that the Court enter an order (i) compelling ParentCo and all

principals of and persons in control of ParentCo to immediately provide access to and turnover to

the Debtor, through the CRO and BRG, all books, records, systems and processes of and related

to the operation of the Debtor’s business (the “Books and Records”), (ii) compelling ParentCo to

provide the Debtor, through the CRO and BRG immediate access to the corporate premises under

the control of ParentCo at which the Debtor’s operations are conducted, (iii) compelling ParentCo

to cooperate and comply with any and all other requests of the Debtor (through the CRO) for



                                                  8
              Case 21-13797-PDR          Doc 11       Filed 04/21/21   Page 9 of 13




documents and information necessary for the Debtor to continue its operations and comply with

its obligations under the Bankruptcy Code, and (iv) compelling ParentCo and all principals of and

persons in control of ParentCo to comply with the automatic stay under section 362(a) of the

Bankruptcy Code, including preventing ParentCo and its principals from taking any action against

property of the Debtor’s estate.

       21.     The relief requested herein is necessary and urgent in order to allow the Debtor,

through the CRO, to, among other things, (i) evaluate and implement a course of action to continue

the Debtor’s operations so as to preserve asset value and maximize recoveries to stakeholders; (ii)

advise and assist the Debtor in preparing and analyzing cash flow (weekly and monthly) and

financial projections related to liquidity and borrowing needs, including related budget to actual

variance analysis, and (iii) prepare the schedules and statement of financial affairs related to this

bankruptcy proceeding.

       22.     ParentCo has refused to turnover of the Books and Records to date and has denied

access to the corporate premises, thereby leaving the Debtor no option but to seek the relief

requested in this Motion.

       23.     Accordingly, the Debtor requires the immediate cooperation of ParentCo to turn

over the Debtor’s Books and Records or provide access to the corporate premises.

       24.     In addition, as part of the relief requested herein, the Debtor seeks an order

compelling ParentCo to cooperate and comply with any and all other requests of the Debtor

(through the CRO) for documents and information necessary for the Debtor to continue its

operations and comply with its obligations under the Bankruptcy Code.

IV.    LEGAL AUTHORITY




                                                  9
              Case 21-13797-PDR           Doc 11      Filed 04/21/21      Page 10 of 13




        25.     A debtor’s Chapter 11 bankruptcy estate includes “all legal or equitable interests of

the debtor in property as of commencement of the case.” 11 U .S.C. § 541(a)(1). Pursuant to 11

U.S.C. § 542(a) “an entity . . . in possession, custody, or control, during the case, of property that

the trustee may use, sell, or lease under section 363of this title . . . shall deliver to the trustee, and

account for, such property or the value of such property, unless such property is of inconsequential

value or benefit to the estate.” Section § 362(a) of the Bankruptcy Code provides that the filing

of a bankruptcy petition operates as a stay of “any act to obtain possession of property of the estate

or of property from the estate or to exercise control over property of the estate.” 11 U.S.C. §

362(a)(3). Further, actions taken in violation of the automatic stay are void. See United States v.

White, 466 F.3d 1241, 1244 (11th Cir. 2006) (“It is the law of this Circuit that ‘[a]ctions taken in

violation of the automatic stay are void and without effect.’”).

        26.     A party who knowingly refuses to turnover property of an estate following request

violates the automatic stay. In re Underground, LLC, 2010 WL 4642054, at *1 (Bankr. D. Wyo.

2010) (“[A] refusal to turn over property is a violation of the automatic stay.”); In re Williams, 316

B.R. 534, 543 (Bankr. E.D. Ark. 2004) (finding that GMAC’s failure to turn over the debtor’s

property, once it became aware of the bankruptcy filing, constituted a willful violation of the

automatic stay); In re Metromedia Fiber Network, Inc., 290 B.R. 487, 490 (Bankr. S.D. N.Y. 2003)

(“This Court agrees with those decisions holding that refusal to turn over property of a debtor's

estate to the debtor upon demand constitutes an “exercise of control” over the debtor’s property

within the scope of § 362(a)(3)”); see also In re B-Line Carriers, Inc., Case No. 8:20-bk-6034-

CED, D.E. 57 (Bankr. M.D. Fla. Aug. 26, 2020) (Delano, J.) (granting debtor’s emergency motion

to compel bank to turn over property of the debtor’s estate).




                                                   10
             Case 21-13797-PDR          Doc 11     Filed 04/21/21      Page 11 of 13




       27.     Accordingly, bankruptcy courts in this District and Circuit routinely order turnover

of estate property to protect the twin protections of § 362 and § 541. See, e.g., In re European

Foreign Domestic Auto Repair Centre, Inc. Boca East, Case No. 19-22870-EPK, D.E. 33 (Bankr.

S.D. Fla. Oct. 15, 2019) (Kimball, J.) (ordering accounting firm to turnover “all books and records

of the Debtor in the Accountant’s possession within seven days of the date of the entry of this

order”); B-Line Carriers, Case No. 8:20-bk-6034-CED, D.E. 57; In re Barker Boatworks, LLC,

Case No. 8:19-bk-03138-MGW, D.E. 125 (Bankr. M.D. Fla. June 13, 2019) (Williamson, J.)

(granting emergency motion for turnover of estate property, holding that creditor was required to

grant debtor access to the creditor’s facility to enable the debtor to remove estate property); In re

UTS Underground Trenchless Solutions, LLC, Case No. 20-22675-AJC, D.E. 30 (Bankr. S.D. Fla.

Dec. 8, 2020) (Cristol, J.) (directing Wells Fargo to turnover funds in debtor’s pre-petition bank

account).

       28.     Section 105 also provides a mechanism to both acknowledge a debtor’s turnover

rights and hold violators of the automatic stay accountable. First, that section authorizes the Court

to grant a trustee’s request for issuance of a writ of assistance. The Court may issue any order that

is necessary and appropriate to carry out the provisions of the Bankruptcy Code. 11 U.S.C. §

105(a). Orders for possession of property may be enforced through writs and orders under section

105(a). Stone v. White (In re Stone), 1998 WL 1819081, at *4 (Bankr. D.C. Nov. 4, 1998)

(addressing writs of possession issued to enforce turnover orders); Toledano v. Kittay (In re

Toledano ), 299 B.R. 284, 299 (Bankr. S.D.N.Y. 2003) (holding that the trustee may direct the

United States Marshals Service to effectuate the terms of the court’s order by evicting all

occupants from the premises where the debtor or any other individuals occupying property of the

estate did not voluntarily vacate in accordance with the order). Second, the Court may, under §



                                                 11
             Case 21-13797-PDR           Doc 11     Filed 04/21/21      Page 12 of 13




105, hold violators of the automatic stay to account with an appropriate order, award of damages,

or sanctions. E.g., In re Jove Eng’g. Inc. v. IRS, 92 F.3d 1539 (11th Cir. 1996)(“If the automatic

stay provision is violated, courts generally award damages under the separate statutory contempt

power of § 105.”). That is because § 105(a) “grants courts independent statutory powers to award

monetary and other forms of relief for automatic stay violations to the extent such awards are

“necessary or appropriate” to carry out the provisions of the Bankruptcy Code,” and courts

liberally allow discretionary sanctions under § 105(a) of the Bankruptcy Code. Unlimited Homes,

2018 Bankr. LEXIS 494, at *6-7 (citing Jove, 92 F.3d at 1554); Henkel v. Lickman (In re

Lickman), 297 B.R. 162, 195 (Bankr. M.D. Fla. 2003).

       29.     Based upon the foregoing, there is clear authority in this District and Circuit for this

Court to enter an order granting the Debtor’s relief and compelling ParentCo and all persons in

control of ParentCo to (i) immediately turnover the Books and Records, (ii) provide the Debtor,

through its CRO and BRG, immediate access to the corporate premises and (iii) compel ParentCo

to cooperate and comply with any and all other reasonable requests of the Debtor (through the

CRO) for documents and information necessary for the Debtor to continue its operations and

comply with its obligations under the Bankruptcy Code.

                               Certification under Local Rule 9075-1(B)

       30.     The undersigned counsel certifies that a good faith attempt was made to resolve the

issues raised in this Motion without a hearing. Direct, immediate and substantial harm will occur

to the bankruptcy estate, and the Debtor’s ability to reorganize if the parties are not able to obtain

an immediate resolution of this dispute.

       WHEREFORE, the Debtor respectfully requests the entry of an order (i) compelling

ParentCo, its principals and persons in control of ParentCo to provide immediate access to and to



                                                  12
             Case 21-13797-PDR           Doc 11     Filed 04/21/21     Page 13 of 13




turnover to the Debtor all books, records, systems and processes of and related to the operation of

the Debtor’s business (the “Books and Records”), (ii) compelling ParentCo to provide the Debtor,

through the CRO and BRG, immediate access to the corporate premises under the control of

ParentCo at which the Debtor’s operations are conducted, (iii) compelling ParentCo to cooperate

and comply with any and all other requests of the Debtor (through the CRO) for documents and

information necessary for the Debtor to continue its operations and comply with its obligations

under the Bankruptcy Code, (iv) compelling ParentCo and all principals of and persons in control

of ParentCo to comply with the automatic stay under section 362(a) of the Bankruptcy Code,

including preventing ParentCo and its principals from taking any action against property of the

Debtor’s estate, and (v) granting such other and further relief as is proper.

       DATED this 21st day of April, 2021.

                                       Respectfully Submitted,

                                       GENOVESE JOBLOVE & BATTISTA, P.A.
                                       Proposed Attorneys for Debtor-in-Possession
                                       100 Southeast Second Street, Suite 4400
                                       Miami, Florida 33131
                                       Telephone: (305) 349-2300
                                       Facsimile: (305) 349-2310

                                       By:     /s/ Paul J. Battista
                                               Paul J. Battista, Esq.
                                               Florida Bar No. 884162
                                               pbattista@gjb-law.com
                                               Mariaelena Gayo-Guitian, Esq.
                                               Florida Bar No. 813818
                                               mguitian@gjb-law.com
                                               Heather L. Harmon
                                               Florida Bar No. 13192
                                               hharmon@gjb-law.com




                                                  13
